Citation Nr: 1116169	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-06 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder, to include coronary artery disease.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for right ankle disability.

6.  Entitlement to an initial disability rating higher than 10 percent for chronic sinusitis.

7.  Entitlement to an initial disability rating higher than 10 percent for right shoulder disability.


8.  Entitlement to an initial disability rating higher than 10 percent for right knee disability.

9.  Entitlement to an initial disability rating higher than 10 percent for residuals of osteotomies of the left second and fifth metatarsals.

10.  Entitlement to an initial compensable disability rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a July 2007 rating decision, the RO granted service connection, and assigned disability ratings of 10 percent each, for disabilities of the right shoulder and right knee.  The RO granted service connection for bilateral pes planus and assigned a 0 percent, noncompensable disability rating.  The RO denied service connection for bilateral hearing loss, coronary artery disease, and disabilities of the low back, left knee, left ankle, and right ankle.  In a September 2007 rating decision, the RO granted service connection, and assigned ratings of 10 percent each, for chronic sinusitis and residuals of osteotomies of the left second and fifth metatarsals.

The Veteran filed a notice of disagreement (NOD), in November 2007, with many of the issues decided in the July and September 2007 rating decisions, including the denials of service connection for bilateral hearing loss and left ankle disability.  In March 2008, the Veteran submitted a substantive appeal with respect to the issues noted in the NOD and statement of the case (SOC).  He clarified, however, that he was claiming service connection not for left ankle disability but for right ankle disability.  Through that statement, the Veteran withdrew the NOD with respect to the left ankle claim without perfecting an appeal; therefore that issue is not before the Board.

The Veteran included the hearing loss issue in his March 2008 substantive appeal.  Later, in March 2009, he wrote to withdraw his appeal for service connection for bilateral hearing loss.

The issues of service connection for coronary artery disease and for disabilities of the low back, left knee, and right ankle, and the issues of higher initial ratings for chronic sinusitis, the right shoulder condition, right knee condition, residuals of osteotomies of the left second and fifth metatarsals, and bilateral pes planus, are addressed in the REMAND portion of the decision below, and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In March 2009, prior to promulgation of a decision in the appeal for service connection for bilateral hearing loss, the Veteran communicated that he wished to withdraw the appeal with respect to that claim.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a March 2009 statement, the Veteran wrote that he was withdrawing his appeal for service connection for bilateral hearing loss.  The Veteran's statement satisfies the requirements for withdrawing the appeal with respect to that claim.  Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for service connection for bilateral hearing loss is dismissed.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary with respect to the remaining issues on appeal.  In September 2009, the 

Veteran requested an increase in compensation due to an award for Social Security disability benefits.  Records regarding the Veteran's Social Security claim could be relevant to the claims on appeal; those records should be obtained.  

The Veteran has reported that his sinusitis has been treated with prolonged prescription of antibiotics, and has produced more than six non-incapacitating episodes per year.  The assembled VA and private medical records provide very little information about treatment of sinusitis.  The Veteran should be asked to identify the dates and providers of his sinusitis treatment, and the treatment records should be obtained.

During service, the Veteran complained of tightening in his chest in 1986.  Cardiovascular structures were normal and he was diagnosed with a normal chest.  In 1990, his electrocardiogram indicated sinus bradycardia with a rate of 45.  He denied heart problems on his separation examination and clinical evaluation at that time was normal.  Following service, in October 2005 a bilateral carotid arterial Doppler sonogram with spectral analysis and bilateral vertebral artery study revealed no evidence of a hemodynamically significant finding.  Private treatment records dated in November 2005 indicated the Veteran was diagnosed with mild non-obstructive coronary artery disease but had a negative stress test.  In 2006 a diagnosis of coronary arthrosclerosis was noted.  VA examinations have addressed some other claims, but not the heart disorder claim.  On remand, the Veteran should have a VA cardiovascular examination, with review of the claims file and opinion as to whether any current heart disorder is likely related to service. 

The Veteran reported low back pain on multiple occasions during service, and he reports episodic post-service low back pain.  There is evidence of low back injuries during and after service.  In a VA examination, the examiner found it unlikely that the Veteran's current low back problems were related to injury during service in 1979.  The Veteran's service treatment records reflect that he was seen for low back pain as late as 1990.  The Veteran should have an orthopedic examination with file review to obtain an opinion as to whether his current condition is related to service to include back complaints throughout his service. 


The Veteran had treatment for left and right knee problems during service.  He reports post-service left knee problems.  VA examinations have not carefully addressed the left knee claim.  A VA orthopedic examination with file review on remand should address the nature of any current left knee problems and provide an opinion as to whether any such condition is related to service.  

The Veteran received treatment for dislocation of his right ankle during service in 1984.  He reports post-service pain and swelling of that ankle.  A VA examination in 2007 found no disorder of the right ankle.  VA examinations in 2009 that addressed several issues was supposed to include findings regarding the right ankle but did not.  A VA orthopedic examination should be scheduled to address whether the Veteran currently suffers from a right ankle disorder and if so, whether such is possibly related to service. 

In his March 2008 substantive appeal, the Veteran requested a Travel Board hearing regarding his appeal.  In January 2009, he withdrew in writing his request for a Travel Board hearing.  In a statement signed by the American Legion in July 2009, it was noted that a Travel Board hearing was requested.  The original date was thereafter crossed out and a new date of January 11, 2010 was listed.  However, at that time, the Veteran had different representation.  Specifically, in September 2009, the Veteran changed his representation to the Disabled American Veterans (DAV).  In August 2010, the Veteran changed his representation from the DAV to a private attorney.  In light of the above, it is unclear whether the Veteran still desires a Travel Board hearing.  Thus, on remand, such should be clarified, and if he still desires a Travel Board hearing, one should be scheduled. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain from the United States Social Security Administration (SSA) a copy of the decision in the Veteran's claim for SSA disability benefits, as well as copies of the records considered in reaching that decision.

2.  Ask the Veteran to provide records of treatment that he has received for sinusitis, or to identify the providers of his sinusitis treatment for VA to seek those records dating since 2005.  In addition, the Veteran should be asked to identify current treatment providers and the dates of treatment for any of his conditions on appeal.  After securing any necessary release, request any treatment records that the Veteran identifies that are not duplicates of those already contained in the claims file. 
	
3.  Schedule the Veteran for a VA cardiovascular examination to address the nature of any current heart disorder and for an opinion as to whether such is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the claim. After examining the Veteran and reviewing the claims file, the examiner should provide a diagnosis for any heart disorder identified and should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder arose in service or is causally related to service.  A medical rationale for the conclusion should be provided.

4.  Schedule the Veteran for a VA orthopedic examination to address the nature of any current disorders of the low back, left knee, and right ankle and to obtain an opinion as to whether any current low back, left knee, and right ankle disorder identified is likely related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for any current disorders of the low back, left knee, and right ankle identified.  For each current disorder in those areas, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder arose in service or is causally related to service.  A medical rationale for the conclusions should be provided.

5.  Ask the Veteran to clarify whether he still wishes to have a Travel Board hearing before a Veterans Law Judge.  If he responds affirmatively, please schedule the hearing.  

6.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


